Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00438-CV

                   In the ESTATE of Joseph David MARKS Sr., Deceased

                      From the Probate Court No. 1, Bexar County, Texas
                                 Trial Court No. 2015PC0155
                           Honorable Kelly Cross, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, appellees Joseph D. Marks Jr. and
Jeffrey Marks’ motion to dismiss filed on August 26, 2016 and appellant Jo Ann Marks Rivera’s
motion to dismiss filed on September 6, 2016 are GRANTED and this appeal is DISMISSED.

         We order that appellees Joseph D. Marks Jr. and Jeffrey Lewis Marks recover their costs
of this appeal, if any, from appellant Jo Ann Marks Rivera.

       SIGNED October 5, 2016.


                                                _________________________________
                                                Marialyn Barnard, Justice